Totten, J’.,
delivered tbe opinion of tbe court.
This is a presentment for givmg spirituous liquors to a slave, without the consent of tbe owner, or other person having the lawful control thereof, in writing; Act 1862, ch. 174, § 10.
The prohibition is limited to a any grocer or retailer ” of spirituous or vinous liquors. It must, therefore, be averred and proved that the defendant was, at the time, such grocer or retailer; for the same act is not an offense in any other person. It is made an abuse of the licensed tippling privilege by a former statute to sell; by the present to give; spirituous or vinous liquors to a slave, without the consent, in writing, of the owner, &c.
Now, in the present case, it is not averred in the presentment, that defendant was such grocer or retailer. It is, therefore, bad, and was properly quashed by his honor, the circuit judge.
.Let the judgment be affirmed.